DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “convex lens,” “plano-convex lens,” “converging lens,” “graphical image,” “reticle lens,” “holographic sight,” and “laser” must be shown or the feature(s) canceled from the claim(s). Also, the optical lens having first and second regions, as set forth in claims 7 and 8, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In reference to claim 1, line 7, the term “the optical lens” is considered indefinite, since it is unclear which optical lens is being referenced. For purposes of examination, the examiner will consider the term as reading “each optical lens.” Correction and/or clarification are required.
	Claims 3-8 also recite the term “the optical lens,” and thus, are indefinite following the same rationale presented above. For purposes of examination, the examiner will consider the term as reading “each optical lens.” Correction and/or clarification are required.
Claims 13, 15, and 16 each recite the limitation "the sight element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “a sight element.” Correction and/or clarification are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over LoRocco in view of Wiley (see attached Notice of References Cited, Reference U).
In reference to claim 1, LoRocco discloses a method for assisting a firearm user, comprising: 
fitting a housing on the firearm, the housing at least partially enclosing an aiming indicia (figure 2, any one of element 18, element 20, or the combination of elements 12, 18, and 20) comprising (1) a rear sight having two spaced apart sight elements defining a rear sight gap (figures 1-4, the combination of elements 62, 94, 64, and 80 that are disposed within element 20) and (2) a front sight configured to be aligned with the rear sight gap (figure 1-4, the combination of elements 62, 94, 64 and 80 that are disposed within element 18), wherein the sight elements and the front sight each include a transparent optical lens disposed on a rear side (figures 1-4, elements 60 have lens ends 74), and wherein each optical lens has a positive optical power configured to provide substantially clear vision of the aiming indicia when viewed through the optical lens (figures 1-4 show that each lens is a plano-convex lens, and thus, has positive optical power and a focal point); and 
assisting the firearm user by aiming the firearm at a target to bring into focus the rear sight and the front sight at the rear sight gap (figure 1, a person of ordinary skill in the art would at once envisage that the front and rear sights are used to assist a firearm user by aiming the firearm at a target to bring into focus the rear sight and the front sight at the rear sight gap—the use of such sights is within the level of ordinary skill in the art).

Thus, LoRocco discloses the claimed invention, except fails to explicitly disclose that the firearm user has a vision condition. However, Wiley teaches that tritium night sights, like those of LoRocco, are especially helpful to assist firearm users having poor eyesight, i.e., a vision condition, since such sights provide a highly visible sight picture (2nd to last paragraph). Thus, it would have been obvious to one of ordinary skill in the art to modify the method of LoRocco to specifically assist a firearm user having a vision condition, since tritium night sights are known to be especially helpful to assist firearm users having poor eyesight by providing a highly visible sight picture.

In reference to claim 2, LoRocco in view of Wiley makes obvious the claimed invention (LoRocco: figures 1-4 illustrate retrofitting of the housing via dovetail grooves 28 and 46; paragraph 21).
In reference to claim 5, LoRocco in view of Wiley makes obvious the claimed invention, since identical structures perform identical functions; the structures of the aiming indicia and optical lenses of LoRocco are identical to those set forth in the claim.
In reference to claim 6, LoRocco in view of Wiley makes obvious the claimed invention (LoRocco, figures 1-4, plano-convex lenses 74).
In reference to claim 10, LoRocco in view of Wiley makes obvious the claimed invention, except for wherein the positive optical power is from greater than zero diopters to 10 diopters. However, is noted that positive optical power inherently indicates greater than zero diopters, and the lens of LoRocco provides positive optical power as set forth above. Further, it would have been obvious to a person of ordinary skill in the art to form each lens of LoRocco to have a positive optical power from greater than zero diopters to 10 diopters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In reference to claim 12, LoRocco in view of Wiley makes obvious the claimed invention, except fails to explicitly teach that the vision condition comprises one or more of myopia, hyperopia, presbyopia, and astigmatism. However, LoRocco in view of Wiley makes obvious assisting a user having a vision condition, as set forth above in the reference to claim 1. Further, the examiner takes Official Notice that myopia, hyperopia, presbyopia, and astigmatism are all known vision conditions that can be assisted via lenses having positive optical power. Thus, it would have been obvious to one of ordinary skill in the art to utilize the method made obvious by LoRocco in view of Wiley to assist a user having one of myopia, hyperopia, presbyopia, and astigmatism, since said method is helpful for a user having a vision condition and incorporates lenses with positive optical power.
In reference to claims 13 and 14, LoRocco in view of Wiley makes obvious the claimed invention, in a manner identical to Applicant (LoRocco: figures 1 and 2 show that the front and rear sights each include alignment markers comprising a box, a frame, a bar, or a notch, e.g., in a manner identical to Applicant’s figure 1B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LoRocco in view of Wiley in further view of Gazda. 
LoRocco in view of Wiley makes obvious the claimed invention, except for wherein the optical lenses comprise a polarization region. However, Gazda teaches that it is known to provide an optical lens of a sight system with a polarization region to reduce glare (column 3, lines 22-34, lens 14). Thus, it would have been obvious to a person of ordinary skill in the art to provide the lenses of LoRocco with a polarization region, as taught by Gazda, in order to reduce glare.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over LoRocco in view of Wiley in further view of Gazda and in further view of Chesnut et al. 
LoRocco in view of Wiley in further view of Gazda (the modified LoRocco) makes obvious the claimed invention, except for the polarized eyewear as claimed. However, Chesnut contemplates utilizing polarized eyewear in combination with a polarized lens of a sight system, in order to selectively effect cross-polarization in a manner that allows a user to adjust the color of the lighting coming through to a user’s eye (different color lighting being suited to different situations; column 2, lines 15-18; paragraph bridging columns 2 and 3). Thus, it would have been obvious to a person of ordinary skill in the art to provide the method, made obvious by the modified LoRocco, with a step of providing polarized eyewear, as claimed, in order to effect cross-polarization in a manner that allows a user to adjust the color of the lighting coming through to a user’s eye—to provide substantially clear vision to the firearm user (different color lighting being suited to different situations).

Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LoRocco in view of Wiley and further in view of Carlough.
In reference to claims 7, 8, and 11, LoRocco in view of Wiley makes obvious the claimed invention, except for wherein each optical lens comprises first and second regions as claimed, and wherein the optical power is adjustable (for adjusting the optical power). However, Carlough teaches that it is known to provide the lenses of a sight system with first (lower) and second (upper) regions having corresponding different optical powers, as claimed, in order to provide a user with the capability to select a different optical power by looking through a different portion of the lens (figure 3, lens 44). Thus, it would have been obvious to a person of ordinary skill in the art to provide each lens of LoRocco with first (lower) and second (upper) regions having corresponding different optical powers, as claimed, in order to provide a user with the capability to select a different optical power by looking through a different portion of the lens (allowing adjustment of the optical power via sight line).
In reference to claim 9, LoRocco in view of Wiley and further in view of Carlough, as set forth above, makes obvious the claimed invention except for wherein the first and second regions of the lens are formed from two different materials. However, figure 3 of Carlough shows that the lens 44 comprises two portions (full portion and segment portion), and the hatching shown in the drawings would at once indicate to a person of ordinary skill in the art that the two portions may comprise different materials. As such, it would have been obvious to a person of ordinary skill in the art to form these portions from different materials (e.g., glass and plastic, or two different types of plastic), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over LoRocco in view of Wiley and further in view of Costet et al. (2019/0049217).
In reference to claims 15-17, LoRocco in view of Wiley makes obvious the claimed invention, except for wherein a sight element comprises a graphical image and a reticle lens comprising a holographic sight. However, Costet teaches that it is known to provide a sighting system having front and rear sights, similar to those of LoRocco, with a sight element having a graphical image and a reticle lens comprising a holographic sight, in order to provide enhanced target sighting (figure 1, sight element 30; paragraph 5 makes clear that said sight element can be a holographic sight that produces a graphical image in the form of a red dot). Thus, it would have been obvious to one of ordinary skill in the art to provide the sighting system of LoRocco with a sight element having a graphical image and a reticle lens comprising a holographic sight, in order to provide enhanced target sighting.
In reference to claim 18, LoRocco in view of Wiley and further in view of Costet makes obvious the claimed invention, except for wherein the holographic sight comprises a laser. It is noted that Costet remains silent as to the structural details of the holographic sight. However, the examiner takes Official Notice that it is well-known for a holographic sight to include a laser to produce a graphical image (e.g., a dot reticle) upon a lens, in order to render said graphical image highly visible. Thus, it would have been obvious to one of ordinary skill in the art to form the holographic sight with a laser in order to produce a highly visible graphical image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641